Citation Nr: 0738530	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-32 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1996 to January 2000.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In June 2006, the veteran in writing withdrew from the appeal 
the claim of service connection for gastroesophageal reflux 
disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The RO arranged to have the veteran undergo a VA examination 
to determine if the right shoulder disability could be linked 
to any event or condition of service.  The veteran appeared 
for his examination in February 2006.  The examiner diagnosed 
fibromyalgia, rotator cuff tendonitis bilaterally, and 
subdeltoid bursitis bilaterally.  The examiner did not 
furnish an opinion regarding the etiology of the right 
shoulder condition.  An etiologic opinion was also not given 
at the time of an earlier VA examination in July 2004. 

Accordingly, the case is REMANDED for the following action:

1. Request the veteran's service 
personnel and medical records from the 
appropriate Federal custodian.  If the 
records are unavailable, notify the 
veteran in accordance with 38 C.F.R. 
§ 3.159(e). 

2. Make another request for the 
veteran's claims file to the San Diego 
RO, and if negative, request that that 
the file bank at the Reno RO be 
searched. 

3. Return the veteran's claims file to 
the VA examiner who examined the 
veteran in February 2006, and request 
an opinion with regard to whether it is 
at least as likely as not that the 
veteran's current right shoulder 
disability is related to his right 
shoulder complaints during service (in 
May 1996 and/or November 1999) or 
otherwise related to his period of 
service from February 1996 to January 
2000.  If the VA examiner is 
unavailable, the RO should arrange for 
the veteran to undergo another VA 
examination to address the question of 
whether the veteran's right shoulder 
disability is related to service.  

In formulating the opinion, the 
examiner is asked to consider that:  
The term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  If 
the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

4. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

